UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1304



FEN YONG CHEN, a/k/a Fen Yuan Chen,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-731-915)


Submitted:   October 31, 2007          Decided:     November 14, 2007


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Fen Yong Chen, Appellant Pro Se. M. Jocelyn Lopez Wright, Tyrone
Sojourner, Jason Xavier Hamilton, U.S. DEPARTMENT OF JUSTICE,
Washington, D.C.; Javier E. Balasquide, Chief Counsel, DEPARTMENT
OF HOMELAND SECURITY, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fen Yong Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration   Appeals   (“Board”)   denying   his   motion   to   reopen

deportation proceedings based upon changed circumstances.         We have

reviewed the administrative record and the Board’s order and

conclude that the Board did not abuse its discretion.        See Barry

v. Gonzales, 445 F.3d 741, 745 (4th Cir. 2006), cert. denied, 127

S. Ct. 1147 (2007).      We lack jurisdiction to consider Chen’s

argument that he is eligible for withholding of removal under the

Convention Against Torture based on an alleged fear of punishment

for his illegal departure from China or asylum request, because

Chen failed to exhaust his administrative remedies by making this

argument before the Board.    See Asika v. Ashcroft, 362 F.3d 264,

267 n.3 (4th Cir. 2004).   Accordingly, we dismiss in part and deny

in part the petition for review.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                         PETITION DISMISSED IN PART;
                                                      DENIED IN PART




                                - 2 -